Title: James Madison to Henry D. Gilpin, 25 October 1827
From: Madison, James
To: Gilpin, Henry D.


                        
                            
                                Dear Sir
                            
                            
                                
                                    Montpellier
                                
                                Ocr. 25. 1827
                            
                        
                         
                        I was duly favored with yours of the 9th. inst: accompanied by your "Life of Thomas Jefferson," which I have
                            read with the double pleasure it affords, being valuable for its historical materials, as well as for its biographical
                            Portrait of the highly distinguished Individual.
                        I comply with your request by noting a few errors which caught my eye in turning over the pages.
                        Page 38. It was not at Richmond, but Williamsburg that the Convention met.
                        39. same error of place.
                        ____. It was the Preamble, not the Declaration of
                            Rights prefixed to the Constitution of Virginia, that was prepared by Mr. Jefferson. The latter was drawn by Col:
                            George Mason.
                        40. Two of the five Revisors, George Mason & Ths. L. Lee, had no part in executing the
                            Commission, except in a Consultative Meeting preliminary to the assignment of the respective portions of the task to the
                            three others.
                        42. The Convention prisoners were placed near, not at
                            Charlottesville.
                        58. The a prefixed to Mr. George Nicholas, seems to underrate his standing in the
                            Community.
                        99. The majority for the Resolutions was not sufficiently decided. It was
                            evidently decreasing under the influence of considerations made to bear against them, particularly the alarm of war as
                            likely to grow out of them. And a final rejection being foreseen, it was thought best not to push them to that issue,
                            which might strengthen the idea in G. Britain that no countervailing policy was to be apprehended, and weaken, at the same
                            time, the Republican party at home.
                        143. Hair not red, but between yellow & red
                        144. Nose, rather under, certainly not above, common size. Browere’s bust, from
                            his mode of taking it, will probably shew a perfect likeness.
                        I know not that I could give any aid to the use made of the public materials before you, or add any
                            particular anecdotes not to be found in some of the obituary Eulogies on Mr. Jefferson. I had myself, but a very slight
                            acquaintance with him, till he became Governor of Virginia in 1779, at which time I was a member of the Executive Council,
                            and continued so for a short time thereafter. Should the proposed republication of your "Sketch" not take place before the
                            appearance of his papers understood to be in preparation for the press, they will doubtless avail you much in putting the
                            last hand to it.
                        As your researches appear to have been turned to the early proceedings of Congress under the present
                            Constitution of the U. S., I offer for your acceptance, as some return for your printed favor, a surviving copy of a small
                            evanescent pamphlet, which reviewed the State of parties at that period. It may furnish some applicable information or
                            reference, if your pen should have been employed on any "Life" now under revision, of a signor of the Declaration of
                            Independence, who was then a member of the National Councils; or if your attention should be otherwise led to the
                            political transactions of that date. The pamphlet was drawn up in compliance with the earnest intreaty of several friends,
                            at the close of a fatiguing Session, and under a hurrying impatience to be on the road, homeward; but with the advantage
                            of having the subject fresh in my memory, and familiar to my reflections. The tincture of party spirit will be explained,
                            if not excused, by the origin & Epoch of the publication.
                        Mrs. Madison joins in the respects & good wishes which I pray you to accept; and in the assurance,
                            that the balance of Obligation left by the visit with which you favoured us, was not on your side.
                        
                        
                            
                                James Madison
                            
                        
                    